[GRAPHIC] securitybenefit.com * 800.888.2461 [SECURITY BENEFIT LOGO] September 17, 2012 VIA EDGARLINK Securities and Exchange Commission treet, NE Washington, DC 20549 Subj: SBL Variable Annuity AccountXVII 1940 Act Registration Number:811-21481 1933 Act Registration Numbers:333-111589, 333-124509 CIK:0001274458 Rule 30b2-1 Filing Dear Sir or Madam: As required by Rule 30e-2 under the Investment Company Act of 1940, as amended (the “Act”), SBL Variable Annuity AccountXVII, a unit investment trust registered under the Act, mailed to its contract owners the semi-annual report(s) for the underlying management investment companies. This filing constitutes the filing of those reports as required by Rule30b2-1 under the Act. The following semi-annual reports, which were mailed to contract owners, were filed with the Commission via EDGAR on the dates indicated below and are incorporated herein by reference: Underlying Management Investment Company CIK Number Date(s) Filed AIM Variable Insurance Funds (Invesco Variable Insurance Funds) August 24, 2012 American Century Variable Portfolios, Inc. August 23, 2012 Dreyfus Investment Portfolios August 17, 2012 Dreyfus Variable Investment Fund August 16, 2012 MFS® Variable Insurance Trust August 22, 2012 Neuberger Berman Advisers Management Trust September 6, 2012 Oppenheimer Variable Account Funds August 28, 2012 PIMCO Variable Insurance Trust August 31, 2012 Rydex Variable Trust August 31, 2012 SBL Fund August 31, 2012 To the extent necessary, these filings are incorporated herein by reference. Sincerely, CHRIS SWICKARD Chris Swickard Vice President and Associate General Counsel Security Benefit Life Insurance Company One Security Benefit Place * Topeka, Kansas 66636-0001
